Case 18-12309-CSS   Doc 1122-1   Filed 02/05/21   Page 1 of 3




                    EXHIBIT A
              Case 18-12309-CSS              Doc 1122-1            Filed 02/05/21    Page 2 of 3




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

---------------------------------------------------------------x
                                                               :
In re:                                                         :     Chapter 11
                                                               :
ONE AVIATION CORPORATION, et al.,1                             :     Case No. 18-12309 (CSS)
                                                               :
                  Debtors.                                     :     Jointly Administered
                                                               :
                                                               :     Re: D.I.
---------------------------------------------------------------x

        ORDER GRANTING MOTION FOR PROTECTIVE ORDER PURSUANT TO
     BANKRUPTCY RULES 7026, 7034 AND 9014 AND RULES 26 AND 34 OF THE
    FEDERAL RULES OF CIVIL PROCEDURE AND TO QUASH THE SUBPOENAS
       SERVED UPON AML GLOBAL ECLIPSE LLC AND ITS AFFILIATES

                 Upon consideration of the Motion for Protective Order Pursuant to Bankruptcy

Rules 7026, 7034, and 9014 and Rules 26 and 34 of the Federal Rules of Civil Procedure and to

Quash the Subpoenas Served Upon AML Global Eclipse LLC and its Affiliates (the “Motion”)2;

the Court having reviewed the Motion and the record with respect to the Citiking Subpoenas, and

the above-captioned cases; and having determined that notice of the Motion was sufficient under

the circumstances; and the Court having determined that the legal and factual bases set forth in

the Motion establish just cause for the relief granted herein, it is HEREBY ORDERED THAT:

        1.       The Motion is GRANTED as set forth herein.

        2.       AML is absolved from any requirement to designate witnesses or participate in

any deposition Citiking seeks to take of any of AML’s representatives related to the private sale

1
        The debtors in these chapter 11 cases, along with the last four digits of each debtor’s tax identification
        number, as applicable, are: ONE Aviation Corporation (9649); ACC Manufacturing, Inc. (1364); Aircraft
        Design Company (1364); Brigadoon Aircraft Maintenance, LLC (9000); DR Management, LLC (8703);
        Eclipse Aerospace, Inc. (9000); Innovatus Holding Company (9129); Kestrel Aircraft Company, Inc. (2053);
        Kestrel Brunswick Corporation (6741); Kestrel Manufacturing, LLC (1810); Kestrel Tooling Company
        (9439); and OAC Management, Inc. (9986). The debtors’ corporate headquarters is located at 3520 Spirit
        Drive SE, Albuquerque, NM 87106.
2
        Capitalized terms used but not otherwise defined herein shall have the meaning set forth in the Motion.


DOCS_DE:232862.1 00252/001
              Case 18-12309-CSS         Doc 1122-1      Filed 02/05/21    Page 3 of 3




of DW’s secured claims to AML and concerning credit bidding in connection with the Debtors’

sale to AML, or on any of the topics in Citiking’s Deposition Notice.

        3.       The Court quashes the Deposition Notice.

        4.       AML is absolved from any requirement to respond, object, produce documents, or

produce a privilege log in response to Citiking’s Document Requests.

        5.       The Court quashes the Document Requests.

        6.       Notwithstanding the possible applicability of any Bankruptcy Rule, this Order

shall be immediately effective and enforceable upon its entry, and there shall be no stay of

effectiveness or execution of this Order.

        7.       The Court shall retain exclusive jurisdiction over any and all matters arising from

or related to the implementation, interpretation, or enforcement of this Order.




DOCS_DE:232862.1 00252/001
